DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 13, 15, 17 – 20 and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peisker (U.S. Patent # 3929340).

Regarding claim 1, Peisker discloses a seal device (fig 1 same as fig 5) for sealing a cylindrical component upon axial insertion of the cylindrical component (32, fig 4 same as fig 5), the seal device comprising:



Regarding claim 2, Peisker discloses the seal device, wherein when a cylindrical component having a diameter smaller than the first diameter and larger than each of the second diameter and the third diameter is axially inserted through the first opening and against the inner and outer undulations of the skirt portion (32 with diameter D4 smaller than D1 and larger than D2 and D3 in the opening of the seal, fig 5), the inner undulations of the plurality of first sectors and the outer undulations of the plurality of second sectors are elastically radially expanded by the cylindrical 

Regarding claim 3, Peisker discloses the seal device, wherein the third diameter is larger than the second diameter (D3 larger than D2, as 30a undulates radially, fig 5).

Regarding claim 4, Peisker discloses the seal device, wherein the third diameter is substantially equal to the second diameter (D3 substantially equal to D2, fig 5).

Regarding claim 5, Peisker discloses the seal device, wherein the third opening is axially inward of the second opening (opening of outer undulation axially inward of the opening of inner undulation, as 30a undulates axially, fig 5).

Regarding claim 6, Peisker discloses the seal device, wherein the skirt portion comprises a proximal tapered portion (24a, fig 5) and a distal tapered portion angled with respect to the proximal tapered portion (28a angled with respect to 24a, fig 5).

Regarding claim 7, Peisker discloses the seal device, wherein the skirt portion comprises a proximal tapered portion (24a, fig 5) and a distal tapered portion angled radially inward with respect to the proximal tapered portion (28a angled radially inward with respect to 24a, fig 5).
Regarding claim 8, Peisker discloses the seal device, wherein the plurality of inner undulations and the plurality of outer undulations are disposed on the distal tapered portion of the skirt portion (30a on part of 28a, fig 5).

Regarding claim 9, Peisker discloses the seal device, wherein each of the plurality of first sectors comprises an intermediate outer undulation disposed on the proximal tapered portion (outer undulation of 30a on part of 24a, fig 5), and each of the plurality of second sectors comprises an intermediate inner undulation disposed on the proximal tapered portion (inner undulation of 30a on part of 28a, fig 5).

Regarding claim 10, Peisker discloses the seal device, wherein the proximal tapered portion extends radially inward at an angle of approximately 30° to approximately 60° with respect to a central axis (Col 6, Lines 11 – 17- angle of 24a can be 25 degrees, Col 10, Lines 38 – 42 – angle of 24a can vary about 10 to 15 degrees which can make the angle of 24a to be approximately 30 degrees).

Regarding claim 11, Peisker discloses the seal device, wherein the proximal tapered portion extends radially outward at an angle of approximately 0° to approximately 20° with respect to a central axis (radial outermost surface of 24 extends radially outward can be 20 degrees, Col 10, Lines 28 – 37) .

Regarding claim 12, Peisker discloses the seal device, wherein the distal tapered portion extends radially inward at an angle of approximately 40° to 

Regarding claim 13, Peisker discloses the seal device, wherein the distal tapered portion extends radially inward at an angle of approximately 10° to approximately 50° with respect to a central axis (Col 10, Lines 28 – 37, angle of 28a can be 45 degrees to 50 degrees).

Regarding claim 15, Peisker discloses the seal device, wherein each of the plurality of first sectors has a first locus length from the flange portion to the axially inner edge of the skirt portion, and each of the plurality of second sectors has a second locus length from the flange portion to the axially inner edge of the skirt portion, wherein the first locus length is substantially equal to the second locus length (first locus length of first sectors with inner undulations of 30a is substantially equal to the second locus length of second sectors with outer undulations of 30a, fig 5).

Regarding claim 17, Peisker discloses the seal device, wherein the skirt portion includes a barrel-shaped portion extending between the first opening and the second opening (24a, 28a are annular and make barrel shape, fig 5).

Regarding claim 18, Peisker discloses the seal device, wherein the seal device comprises at least one of high yield tensile strength steels (e.g., A514, A588, A852, etc.), 316 stainless steel, 300 stainless steel, 400 stainless steel, 6 Moly 

Regarding claim 19, Peisker discloses the seal device, wherein the skirt portion has a substantially uniform wall thickness (24, 28 has uniform thickness, fi 5).

Regarding claim 20, Peisker discloses the seal device, wherein the axially inner edge of the skirt portion includes a beveled inner diameter (30a is beveled, fig 5).

Regarding claim 46, Peisker discloses a method of making a seal device for sealing a cylindrical component upon axial insertion of the cylindrical component (seal formed with 10 and 32, fig 1, 4 same as fig 5), the method comprising:

forming an annular flange portion defining a first opening having a first diameter (10 with diameter D1, fig 1 same as fig 5); and forming a skirt portion integral with the annular flange portion (24, 28 integral with 10, fig 1 same as fig 5) and extending axially and radially inward from the flange portion (24, 28 axially and radially inward from 10, fig 5), the skirt portion including a plurality of first sectors extending axially inward from the flange portion to an axially inner edge of the skirt portion, each having an inner undulation defining a second opening having a second diameter smaller than the first .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Peisker in view of Williams (U.S. PG Pub # 20130119659).

Regarding claim 21, Peisker discloses the seal device, wherein the annular flange portion (12, fig 1 same as fig 5).
Peisker does not disclose a fitting component sized to receive a conduit (fitting component 14 receives ‘C’, fig 2).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the fitting assembly of Williams with the seal device of Peisker to house the seal device and provide a tight and secure connection between the seal device and the conduit.
The combination of Peisker and Williams discloses the annular flange portion (12, fig 1 same as fig 5) is integrally formed with a fitting component sized to receive a conduit (fitting component 18, fig 1 same as fig 5).

Regarding claim 22, Peisker discloses 
 the seal device comprising an annular flange portion (12 joined with 16, fig 1 same as fig 5) and defining a first opening having a first diameter (12 with first diameter D1, fig 1same as fig 5), and a skirt portion extending axially and radially inward from the annular flange portion to define a second opening having a second diameter smaller than the first diameter (24 and 28 with diameter D2 less than D1, fig 1 same as fig 5);

wherein when a conduit having a diameter smaller than the first diameter and larger than the second diameter is axially inserted through the first opening and against an interior surface of the skirt portion (32 with diameter D4 less than D1 and greater than D2 into the recess of 24, 28, fig 5), the skirt portion is elastically radially expanded by the conduit to form a continuous circumferential seal around the conduit (Col 6, Lines 18 – 24).
Peisker does not disclose a push to connect fitting assembly for a conduit having a longitudinal axis, the fitting assembly comprising:
a fitting body having an outboard end that is adapted to receive a conduit end, the fitting body at least partially defining an interior cavity; and
a seal device disposed in the interior cavity;
the seal device joined with the fitting body.
However, Williams teaches a push to connect fitting assembly (12, 14, fig 2) for a conduit having a longitudinal axis (C, fig 2), the fitting assembly comprising:
a fitting body having an outboard end that is adapted to receive a conduit end (12 receives C, fig 1, fig 2), the fitting body at least partially defining an interior cavity (cavity of 12, fig 2); and
a seal device disposed in the interior cavity (46 in the cavity of 12, fig 2);
the seal device joined with the fitting body (46 joined with 12, fig 2).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the fitting assembly of Williams with the seal device of Peisker to house the seal device and provide a tight and secure connection between the seal device and the conduit.


Regarding claim 50, Peisker discloses the method comprising:
the seal device comprising an annular flange portion (12, fig 1 same as fig 5);
the seal device defining a first opening having a first diameter (10 with diameter D1, fig 1 same as fig 5), and a skirt portion extending axially and radially inward from 

axially inserting a conduit having a diameter smaller than the first diameter and larger than the second diameter through the first opening and against an interior surface of the skirt portion (conduit 32 with diameter D4 less than D1 and greater than D2, fig 1 same as fig 5), such that the skirt portion is elastically radially expanded by the conduit to form a continuous circumferential seal around the conduit (Col 6, Lines 18 – 24).
Peisker does not disclose a method of providing a push-to-connect seal between a conduit end and a fitting,
providing a fitting including a fitting body having an outboard end that is adapted to receive a conduit end, and a seal device disposed in an interior cavity of the fitting body, the seal device comprising an annular flange portion joined with the fitting body.
However, Williams teaches a method of providing a push-to-connect seal between a conduit end and a fitting (seal between ‘C’ and 12, 14, fig 2),
providing a fitting including a fitting body having an outboard end that is adapted to receive a conduit end (12 receives ‘C’, fig 2), and a seal device disposed in an interior cavity of the fitting body (46 within the cavity of 12, fig 2), the seal device joined with the fitting body (46 joined with 12, fig 2).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the fitting assembly of Williams with the seal device of Peisker to house the seal device and provide a tight and secure connection between the seal device and the conduit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571.272.7376. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/L. K./
Examiner, Art Unit 3675

/VISHAL A PATEL/Primary Examiner, Art Unit 3675